Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 4/11, claim language is unclear. According to paragraph [0123] of Pre Granted published version of the instant application (US 20210175985), the Examiner suggests to amend as follow:
[[wherein based on]] in response to that a BWP activated for the communication device is switched from the first BWP to a second BWP and the second BWP includes at least one frequency among the plurality of frequencies, a first measurement result based on an SSB transmitted at the frequency included in the second BWP among the plurality of frequencies and a second measurement result based on the SSB transmitted at the frequency included in the first BWP are determined as a third measurement result based on an SSB transmitted at a same frequency.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 20190149305) in view of Maattanen (US 20200053583).
With respect to independent claims:
Regarding claims 1/8, Zhou teaches A method for measuring signal quality by a communication device in a wireless communication system ([0337], “The UE may transmit to the gNB one or more CSI reports based on one or more CSI-RSs of BWP1.”), the method comprising: 
receiving information on a plurality of resources for ([0336], resource settings for reference signals, such as SSB.) synchronization signal block (SSB) ([0336], “a base station (e.g., gNB in FIG. 34) may transmit to a wireless device (e.g., UE in FIG. 34) one or more RRC messages comprising one or more BWP configuration parameters of one or more BWPs of a cell ... The one or more BWP configuration parameters of a BWP of the one or more BWPs may comprise at least one of: one or more RS (e.g., SSB and/or CSI-RS) resource settings.” ); and 
based on that a first bandwidth part (BWP) ([0337], BWP 1) among a plurality of BWPs ([0336], “one or more BWP configuration parameters of one or more BWPs of a cell.”) configured for the communication device is activated ([0337], “the gNB may communicate with the UE on an active BWP (e.g., BWP 1).”) and the first BWP includes at least one frequency ([Fig.27], BWP 1 is in the frequency domain) among the plurality of frequencies ([0336], “one or more BWPs” are also in the frequency domain.), measuring the signal quality based on at least one reference signal (“one or more RS (e.g., SSB and/or CSI-RS”) transmitted at the frequency included in the first BWP ([0337], “The UE may transmit to the gNB one or more CSI reports based on one or more CSI-RSs of BWP1.”).
	However, Zhou does not specifically disclose frequencies for transmitting synchronization signal block (SSB). 
In an analogous art, Maattanen discloses receiving information on a plurality of frequencies ([0157], multiple measurement objects (MO), each “MO points to a frequency location,” so multiple frequency point locations) for transmitting synchronization signal block (SSB) ([0057], “The network node 160 may e.g. configure the UE 200 to measure on a certain SSB by configuring UE with multiple MOs, where one MO points to a frequency location of the desired SSB.”). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Zhou to specify multiple MOs for SSB as taught by Maattanen. The motivation/suggestion would have been because there is a need for a UE to perform measurement on a desired SSB. 

With respect to dependent claims:
Regarding claims 2/9, Zhou teaches wherein the receiving the information on the plurality of resources ([0336], “one or more BWPs of a cell.”) comprises receiving a radio resource control (RRC) configuration message including measurement object information ([0336], “one or more RRC messages comprising one or more BWP configuration parameters of one or more BWPs of a cell ... CSI measurement setting.”).
However, Zhou does not teach wherein the measurement object information includes the information on the plurality of frequencies.
In an analogous art, Maattanen teaches wherein the measurement object information includes the information on the plurality of frequencies ([0057], “The network node 160 may e.g. configure the UE 200 to measure on a certain SSB by configuring UE with multiple MOs, where one MO points to a frequency location of the desired SSB.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Zhou to specify multiple MOs for SSB as taught by Maattanen. The motivation/suggestion would have been because there is a need for a UE to perform measurement on a desired SSB. 
Regarding claims 3/10, Zhou teaches wherein the measuring the signal quality comprises measuring at least one of reference signal received power (RSRP) ([0235], “A wireless device may report a beam index based on a reference signal received power (RSRP) measurement on a CSI-RS.”) or reference signal received quality (RSRQ) based on the at least one SSB transmitted at the frequency included in the first BWP.
	Regarding claims 7/14, Zhou teaches reporting measurement information on the signal quality ([0337], “The UE may transmit to the gNB one or more CSI reports based on one or more CSI-RSs of BWP1.”).

Claims 5-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Maattanen, and further in view of Yiu (US 20190327650).
Regarding claims 5/12, Zhou teaches wherein the measuring the signal quality comprises obtaining a value ... based on the at least one SSB transmitted at the frequency included in the first BWP ([0343], “a UE may perform CSI measurements on one or more RSs (e.g., SSBs/CSI-RSs) on the default BWP.”).
	However, Zhou does not teach a value representing the signal quality by combining signal quality values measured.
In an analogous art, Yiu discloses obtaining a value representing the signal quality by combining signal quality values measured ([0104], “an average measurement can be calculated using the measurements for SS blocks 1002-1012, and the average measurement can be reported as the cell beamforming measurement associated with SS burst set 1000).”). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Zhou to specify multiple measurements for SSB burst as taught by Yiu. The motivation/suggestion would have been because there is a need to determine an average measurement for the SSB burst. 
Regarding claims 6/13, Zhou teaches wherein the value ... based on the at least one SSB transmitted at the frequency included in the first BWP ([0343], “a UE may perform CSI measurements on one or more RSs (e.g., SSBs/CSI-RSs) on the default BWP.”).
However, Zhou does not teach the value representing the signal quality includes an average or a maximum value of the signal quality values measured.
In an analogous art, Yiu discloses the value representing the signal quality includes an average or a maximum value of the signal quality values measured ([0104], “an average measurement can be calculated using the measurements for SS blocks 1002-1012, and the average measurement can be reported as the cell beamforming measurement associated with SS burst set 1000).”). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Zhou to specify multiple measurements for SSB burst as taught by Yiu. The motivation/suggestion would have been because there is a need to determine an average measurement for the SSB burst. 

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Maattanen, and further in view of Jeon (US 20210167930).
Regarding claims 4/11, Jeon teaches wherein based on that a BWP activated for the communication device is switched from the first BWP to a second BWP ([0489], “The UE may switch from the first BWP to a second BWP in response to switching to the second BWP as an active BWP.”) and the second BWP includes at least one frequency among the plurality of frequencies (second BMP), a measurement result based on an SSB transmitted at the frequency included in the second BWP among the plurality of frequencies (measurement for first BMP) and a measurement result based on the SSB transmitted at the frequency included in the first BWP (measurement for second BMP) are determined as a measurement result based on an SSB transmitted at a same frequency ([0489]).
 Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Zhou to specify second BWP as taught by Jeon. The motivation/suggestion would have been because there is a need for bandwidth switching. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ZHIREN QIN/Examiner, Art Unit 2411